Title: To John Adams from Timothy Pickering, 9 May 1800
From: Pickering, Timothy
To: Adams, John



May 9th 1800

We have considered the question of renewing the commercial intercourse of the United States with the ports and places in the island of Hispaniola, from Montechristi, on the north, round by the east end thereof, as far as Jacmel, on the south, inclusively; and respectfully submit, to the President of the United States, our opinion, That it is expedient, and for the interest of the United States, for the President to remit and discontinue the restraints and prohibitions of that intercourse, imposed by the act of Congress passed in its present session, entitled “An Act further to suspend the commercial intercourse between the United States and France, and the dependencies thereof.”





Timothy PickeringOliv. WolcottJames McHenryBen StoddertCharles Lee